Reasons for Allowance
Claims 28, 32, 33, 35-38, 40, 42-47 and 51 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a coated paperboard as claimed in claims 28 and 44.  The closest prior art of record is Wittosch et al. (US Patent No. 5,989,724) and Yasuda et al. (US Patent No. 4,265,969).  Wittosch et al. teach a coated paperboard comprising an unbleached paperboard substrate having a first side and a second side; and a first coating in contact with the first side, the first coating having a coat weight of 1 to 8 lbs. per 3000 sq. ft. and comprising binder and pigment, and substantially no fluorochemical or wax; wherein the coated paperboard is repulpable and provides barrier properties to at least one of grease and moisture.  Wittosch et al. fail to teach wherein the binder to pigment ratio in the first coating is in a range of 30 to 50 parts binder per 100 parts pigment, by weight and wherein the coated paperboard has a brightness value of less than 40.  Yasuda et al. teach a coated paperboard comprising a paper substrate having a first side and a second side; a first coating in contact with the first side and comprising a binder and pigment, wherein the binder to pigment ratio in the first coating is in a range of 2 to 50 parts by weight for 100 parts by weight of pigment.  Yasuda et al. fail to teach wherein the first coating has a coat weight from about 6 to 14 lbs per 3000 ft2, wherein the coated paperboard has a brightness value of less than 40.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/12/2022